Stephens, J.
1. Subsection & of section 67 of the workmen’s compensation act of 1920 (Ga. L. 1920, p. 167), which imposes certain penalties upon an employer affected by the act, among which is the deprivation of the employer’s right to come under the act and to be exempt from an action at common law by an injured employee, does not penalize the refusal or neglect of an employer to perform the duty, imposed upon him under subsection a of that section, to file with the commission within thirty days after the act goes into effect “evidence satisfactory to the commission of his compliance with.the provisions of section 66 and all others relating thereto.”
*519Decided July 22, 1924.
Aslcew & Mather, for plaintiff.
Hill & Gibson, for defendant.
2. Under the foregoing ruling the defendant employer came within the terms of the workmen’s compensation act, and the petition, filed in the superior court by the employee, seeking to recover in tort at common law, for an injury received July 19, 1921, failed to set out a cause of action, and was properly dismissed on general demurrer.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.